Title: To George Washington from Henry Knox, 8 June 1783
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point, 8 June 1783.
                  
                  Yesterday the Secretary at War gave me the instructions, of which the enclosed is a copy.  I am unable at present to determine how far it will be practicable to carry his orders into execution with the three years men, as we shall have no artificers, nor any other assistance, but what we shall derive from them I will however have the necessary estimates prepared and submitted to your Excellency’s judgement.  The arsenal and magazines are absolutely necessary, to preserve the ammunition, arms, carriages, and the attirail belonging to the ordnance—and if they can be performed by the three years men, at least three quarters of the Expence may be saved to the public.  I am, Sir, with the highest respect Your Excellency’s most obedient servant,
                  
                     H. Knox.
                     
                  
               